
	

113 SRES 532 ATS: Designating the week beginning September 7, 2014, as “National Direct Support Professionals Recognition Week”. 
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 532
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2014
			Mr. Cardin (for himself, Ms. Collins, Mr. Blumenthal, Mr. Brown, Mr. Casey, Mr. Franken, Mr. Grassley, Mr. King, Ms. Klobuchar, Mr. Manchin, Mr. Markey, Mr. Murphy, Mr. Portman, Mr. Rockefeller, and Ms. Warren) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the week beginning September 7, 2014, as National Direct Support Professionals Recognition Week. 
	
	
		Whereas direct care workers, personal assistants, personal
			 attendants, in-home support workers, and paraprofessionals (referred to in
			 this preamble as direct support professionals) are the primary providers of publicly-funded long-term support and services for millions of
			 individuals with disabilities;Whereas direct support professionals must build a close, respectful, and trusted relationship with
			 individuals with disabilities;Whereas direct support professionals assist individuals with disabilities with intimate
			 personal care assistance on a daily basis;Whereas direct support professionals provide a broad range of individualized support, including—(1)preparation of meals;(2)helping with medications;(3)assisting with bathing and dressing;(4)assisting individuals with physical disabilities with access to their environment;(5)providing transportation to school, work, religious, and recreational activities; and(6)helping with general aspects of daily living, such as financial matters, medical
			 appointments, and personal interests;Whereas direct support professionals provide essential support to help keep individuals with
			 disabilities connected to family, friends, and community;Whereas direct support professionals support individuals with disabilities in making choices that
			 lead to meaningful, productive lives;Whereas direct support professionals are the key to helping individuals with
			 disabilities to live successfully in the community, and to avoid more
			 costly institutional care;Whereas the participation of direct support professionals in medical care planning is critical to
			 the successful transition from medical events to post-acute care and
			 long-term support and services;Whereas the majority of direct support professionals are the primary financial providers for  their
			 families
			 and often work multiple jobs to make ends meet;Whereas direct support professionals are a critical element in supporting individuals who are
			 receiving health care services for severe chronic health conditions and
			 individuals with
			 with functional limitations;Whereas while direct support professionals work and pay taxes, many direct support professionals
			 earn poverty-level wages and
			 are therefore eligible for the same Federal and State public assistance
			 programs on  which individuals with disabilities served by direct support
			 professionals must also depend;Whereas Federal and State policies assert the right of certain individuals with a disability to
			 live in a residential setting in the community, or an institutional
			 setting of their choice, and the Supreme Court of the United States, in
			 Olmstead v. L.C., 527 U.S. 581 (1999), confirmed that right for certain
			 individuals;Whereas, as of 2014, the majority of direct support professionals are employed in home and
			 community-based settings and this majority is projected to increase over
			 the
			 next decade;Whereas there is a documented and  increasing critical shortage of direct support professionals
			 throughout the United States; andWhereas many direct support professionals are forced to leave their jobs due to inadequate wages
			 and benefits and limited opportunities for advancement, creating
			 demonstrated
			 high turnover and vacancy rates, which  adversely affect the quality of
			 support and the safety and health of individuals with disabilities:   
			 Now,
			 therefore, be it
		
	That the Senate—(1)designates the week beginning September 7, 2014, as National Direct Support Professionals Recognition Week;(2)recognizes the dedication  of direct support professionals and the vital role  direct support
			 professionals have in enhancing the lives of individuals with disabilities
			 of all ages;(3)appreciates the contribution of direct support professionals in supporting individuals with
			 disabilities and their families in the United States;(4)identifies  direct support professionals as integral to long-term support and services for
			 individuals with disabilities; and(5)finds that the successful implementation of the public policies affecting individuals with
			 disabilities in the United States depends on the dedication of direct
			 support professionals.
			
